DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 12/8/2020. Claims 1-2 are pending in the application. Claim 2 is new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not recite or show the limitation “container portion having a circular blister around an upper portion”. The specification never describes any portion of the container having a circular configuration and looking at the figures it is unclear where the container portion would be circular.
The specification does not sufficiently describe how the wiper of the shoulder portion adjusts an amount of liquid content on the applicator. The specification does not describe whether it adjusts the amount of liquid by adding more liquid content to the applicator or removing liquid content from the applicator. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a container portion having a circular blister around an upper portion thereof”; it is unclear how to interpret this limitation. As stated above, the specification never recites or show a circular blister; therefore, it is unclear how to form the container portion having a circular blister around the upper portion.
Claim 1 recites the limitation “the wiper of the shoulder portion adjusts an amount of liquid content on the applicator”. It is unclear how to interpret this limitation because it is not clear what adjustments are done to the liquid content on the applicator, whether liquid content is added or removed from the applicator.

Claim Rejections - 35 USC § 102


    PNG
    media_image1.png
    595
    563
    media_image1.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrepf US 2003/0077104 A1.
With regards to claim 1, Schrepf (Figs. 3, 4 and 6) discloses a container having an applicator therein, comprising, a container portion 10/20 having a circular blister around an upper portion thereof (plastic; para. 0036), wherein the container portion accommodates liquid contents therein; 
a shoulder portion 36/38 provided in the circular blister of the container portion, wherein the shoulder portion comprises a shoulder, a wiper mounting hole (see figure 
an applicator-attached cap 150 adapted to be provided in the shoulder portion, and wherein the applicator-attached cap comprises a handle coupled to an applicator-fixing tube 154, and an applicator support 156 having an applicator 158 fixed to the applicator-fixing tube, and a coupling male- thread portion 152 to fasten to the female-thread portion of the shoulder portion, and wherein the wiper of the shoulder portion adjusts an amount of liquid content on the applicator; and 
a handle-package portion 11 provided on the container portion to cover the container portion and protect the applicator-attached cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrepf US 2003/0077104 A1 in view of Crutchley US 2011/0299910.
With regards to claim 2, Schrepf discloses the claimed invention as stated above but it does not specifically disclose a tear-off inducing line provided transversely between the container portion and the handle-package portion for setting a cut line for the removal of the handle-package portion and reducing cutting resistance.
However, Crutchley teaches that it was known in the art to have a container having an applicator therein, having a tear-off inducing line 24 provided transversely between the container portion 28 and the handle-package portion 20 for setting a cut line for the removal of the handle-package portion and reducing cutting resistance. (Para. 0050-0051)
The inventions of Schrepf and Crutchley are both drawn to the field of containers that are capable of holding items such as mascara. Each container includes a container portion, handle portion and an applicator. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Schrepf by sealing the container portion and handle portion together and adding a tear line to allow separation of the two portions as taught .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. The Applicant recites in the remarks, that the amendments to the claims overcomes the 112 rejections raised in the previous office action. Although some of the 112 rejections were clarified, the amendments have raised additional 112 rejections, specifically with the limitation “circular blister”. It is unclear what portion of the container would be a circular blister, since the specification does not mention or show a circular blister.
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736